Exhibit 5.1 767 Fifth Avenue New York, NY 10153-0119 + 1 212 310-8000 tel + 1 212 310-8007 fax Weil, Gotshal & Manges LLP September 15, 2010 Leucadia National Corporation 315 Park Avenue South New York, New York 10010 Ladies and Gentlemen: We have acted as counsel to Leucadia National Corporation, a New York corporation (the “Company”), in connection with the preparation and filing with the Securities and Exchange Commission (the “Commission”) of the Company’s Registration Statement on Form S-3, dated the date hereof (the “Registration Statement”), as amended or supplemented, under the Securities Act of 1933, as amended (the “Securities Act”), in connection with the registration by the Company of the following securities (the “Securities”): (i) common shares, par value $1.00 per share (“Common Shares”); (ii) one or more series of preferred shares, par value $1.00 per share (“Preferred Shares”); (iii) debt securities (“Debt Securities”) to be issued pursuant to the indentures (the “Indentures”) filed from time to time as exhibits to, or incorporated by reference from time to time, in the Registration Statement and the prospectus contained therein (the “Prospectus”); (iv) convertible securities (“Convertible Securities”) to be issued pursuant to the Indentures; (v) warrants (“Warrants”) to purchase Common Shares or Preferred Shares; and (vi) units (“Units”). In so acting, we have examined originals or copies, certified or otherwise identified to our satisfaction, of the (i) Restated Certificate of Incorporation of the Company; (ii) the Registration Statement; (iii) the Prospectus; and (iv) such corporate records, agreements, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Leucadia National Corporation September 15, 2010 Page 2 Company, and have made such inquiries of such officers and representatives, as we have deemed relevant and necessary as a basis for the opinions hereinafter set forth. In such examination, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such latter documents.As to all questions of fact material to this opinion that have not been independently established, we have relied upon certificates or comparable documents of officers and representatives of the Company. Based on the foregoing, and subject to qualifications stated herein, assuming that (i) the Registration Statement and any amendments thereto (including any post-effective amendments) will have become effective and comply with all applicable laws and no stop order suspending the Registration Statement’s effectiveness will have been issued and remain in effect, in each case, at the time the Securities are offered or issued as contemplated by the Registration Statement, (ii) a prospectus supplement will have been prepared and filed with the Commission describing the Securities offered thereby and will at all relevant times comply with all applicable laws, (iii) the Company has timely filed all necessary reports pursuant to the Securities Exchange Act of 1934, as amended, which are incorporated into the Registration Statement by reference, (iv) all Securities will be issued and sold in compliance with applicable federal and state securities laws and in the manner stated in the Registration Statement and the appropriate prospectus supplement, (v) a definitive purchase, underwriting or similar agreement and any other necessary agreement with respect to any Securities will have been duly authorized and validly executed and delivered by the Company and the other party or parties thereto and (vi) any Securities issuable upon conversion, exercise or exchange of any Securities being offered or issued will be duly authorized, created and, if appropriate, reserved for issuance upon such conversion, exercise or exchange; and (vii) the Indentures, Warrants, warrant agreements, Units and Unit agreements are governed by New York law, we advise you that in our opinion: 1.Assuming that the issuance and terms of any Common Shares and the terms of the offering thereof have been duly authorized, when (i) the Company has received the consideration therefor specified in any applicable purchase, underwriting or similar agreement approved by the Company’s board of directors, (ii) in the case of any Common Shares to be issued under any Warrants, upon due exercise of, and the payment of the exercise price specified in, such Warrants and (iii) in the case of any Shares to be issued upon the exchange or conversion of Debt Securities, Convertible Securities, Preferred Shares, Warrants and other rights that are exchangeable for or convertible into Common Shares, due exercise of such exchange or conversion rights in accordance with the terms of the applicable instruments, the Common Shares (including any Common Shares that may be issued as part of Units or upon exercise, conversion, exchange or Leucadia National Corporation September 15, 2010 Page 3 otherwise pursuant to the terms of any other Securities) will be validly issued, fully paid and nonassessable. 2.Assuming that the issuance and terms of any series of Preferred Shares and the terms of the offering thereof have been duly authorized, when (i) a Certificate of Amendment fixing and determining the terms of the Preferred Shares has been duly filed with the Secretary of State of the State of New York and accepted for record, (ii) the Company has received the consideration therefor specified in any applicable purchase, underwriting or similar agreement approved by the Company’s board of directors and (iii) in the case of any Preferred Shares to be issued under any Warrants, upon due exercise of, and the payment of the exercise price specified in, such Warrants, such Preferred Shares (including any Preferred Shares that may be issued as part of Units or upon exercise, conversion, exchange or otherwise pursuant to the terms of any other Securities) will be validly issued, fully paid and nonassessable. 3.Assuming that the issuance and terms of any Debt Securities and the terms of the offering thereof have been duly authorized, when (i) the Indenture relating to the Debt Securities has been duly executed, authorized and delivered by all parties thereto substantially in the form filed as an exhibit to, or incorporated by reference in the Registration Statement and the Prospectus, (ii) the terms of the Debt Securities to be issued under the applicable Indenture and of their issuance and sale have been duly established in conformity with the applicable Indenture so as not to violate any applicable law or result in a default under or breach of any agreement or instrument binding on the Company, and so as to comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company and (iii) the Debt Securities have been duly executed and authenticated in accordance with the applicable Indenture and issued and sold as contemplated in the Registration Statement and any prospectus supplement relating thereto, and in accordance with any purchase, underwriting or similar agreement, such Debt Securities will constitute valid and binding obligations of the Company, enforceable against the Company in accordance with their terms. 4.Assuming that the issuance and terms of any Convertible Securities and the terms of the offering thereof have been duly authorized, when (i) the Indenture relating to the Convertible Securities has been duly executed, authorized and delivered by all parties thereto substantially in the form filed as an exhibit to, or incorporated by reference in the Registration Statement and the Prospectus, (ii) the terms of the Convertible Securities to be issued under the Indentures and of their issuance and sale have been duly established in conformity with the applicable Indenture so as not to violate any applicable law or result in a default under or breach of any agreement or instrument binding on the Company, and so as to comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company and (iii) the Convertible Securities have been duly executed and authenticated in accordance with the applicable Indenture and issued and sold as contemplated in the Leucadia National Corporation September 15, 2010 Page 4 Registration Statement and any prospectus supplement relating thereto, and in accordance with any purchase, underwriting or similar agreement, such Convertible Securities will constitute valid and binding obligations of the Company, enforceable against the Company in accordance with their terms. 5.Assuming that the issuance and terms of such Warrants or other rights and the terms of the offering thereof have been duly authorized, when (i) the Warrant or other rights agreements relating to such Warrants or other rights have been duly authorized, executed and delivered by the Company and the warrant agent appointed by the Company, (ii) the terms of such Warrants or other rights have been duly established so as not to violate any applicable law or result in a default under or breach of any agreement or instrument binding upon the Company and so as to comply with any requirement or restriction imposed by any court or governmental or regulatory body having jurisdiction over the Company and (iii) such Warrants or other rights or certificates representing such Warrants or other rights have been duly executed, authenticated, issued, paid for and delivered as contemplated in the Registration Statement and any prospectus supplement relating thereto, and in accordance with any purchase, underwriting or similar agreement, such Warrants or other rights (including any Warrants that may be issued as part of Units or otherwise pursuant to the terms of any other Securities) will constitute valid and binding obligations of the Company, enforceable against the Company in accordance with their terms. 6.Assuming that the issuance and terms of such Units and the terms of the offering thereof have been duly authorized and the securities of any other entities to be included in the Units, if any, have been duly authorized and issued by such entity, when (i) the Unit agreement or Unit agreements relating to such Units have been duly authorized, executed and delivered by the Company and the agent appointed by the Company, (ii) the terms of such Units or Unit agreements have been duly established so as not to violate any applicable law or result in a default under or breach of any agreement or instrument binding upon the Company and so as to comply with any requirement or restriction imposed by any court or governmental or regulatory body having jurisdiction over the Company and (iii) such Units have been duly executed and authenticated in accordance with the applicable Unit agreement and issued, paid for and delivered as contemplated in the Registration Statement and any prospectus supplement relating thereto, and any purchase, underwriting or similar agreement, such Units (including any Units that may be issued upon exercise, conversion, exchange or otherwise pursuant to the terms of any other Securities) will constitute valid and binding obligations of the Company, enforceable against the Company in accordance with their terms. The opinions expressed above with respect to enforceability are subject to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally, and subject, as to Leucadia National Corporation September 15, 2010 Page 5 enforceability, to general principles of equity, including principals of commercial reasonableness, good faith and fair dealing (regardless of whether enforcement is sought in a proceeding at law or in equity). The opinions expressed herein are limited to the laws of the State of New York and the federal laws of the United States, and we express no opinion as to the effect on the matters covered by this letter of the laws of any other jurisdiction. We hereby consent to the filing of this letter as an exhibit to the Registration Statement and to the reference to our firm under the caption ‘Validity of Securities’ in the Prospectus. Very truly yours, /s/ Weil, Gotshal & Manges LLP
